DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 17, 2021 was submitted on December 16, 2021.  Claims 1 and 18 were amended.  Claims 2, 21 and 22 were previously canceled.  Claims 1 and 3-20 are currently pending.  Claims 6 and 16-17 have been withdrawn from consideration.
Applicant's arguments regarding the prior art rejections of claims 1, 3-5, 7-15 and 18-20 (¶¶ 9-35 of the Office Action) have been considered but they are not persuasive and the prior art rejections of these claims have been maintained as detailed below.  The new limitations added to claims 1 and 18 have also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal et al. (U.S. Patent Application Publication No. 2015/0353804 A1, cited in previous Office Action) in view of Jin et al., “Novel Conductive Paste Using Hybrid Silver Sintering Technology for High Reliability Power Semiconductor Packaging”, 2014 Electronic Components and Technology Conference, pp. 1790-1795 (15 September 2014, cited in previous Office Action) and Hayashi et al. (U.S. Patent Application Publication No. U.S. Patent Application Publication No. 2011/0101543 A1, cited in previous Office Action).
Regarding claim 1, Ghosal discloses a composition for a sintering film (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin or thermoplastic resin component, selected from the group consisting of one or more epoxy monomers, oligomers, or polymers, or mixtures thereof ([0046]-[0048] of Ghosal, sintering paste comprises binder; [0053] of Ghosal, binder can be epoxy-based resin which would necessarily include one or more epoxy monomers, oligomers, or polymers; claim requires only one of the recited resins); one or more conductive fillers ([0037] sintering powder can be silver particles); and optionally an organic diluent (organic diluent is optional and not required; examiner notes that Ghosal discloses at [0049] and [0054] that the sintering paste can include an organic solvent or diluent); wherein the one or more conductive fillers are present in the composition in an amount from about 65 percent by weight to about 75 percent by weight ([0107], Table 5 of Ghosal, composition having 73.17 wt% silver powder; [0117], Table 17 of Ghosal, composition having 73.17 wt% silver powder; [0119], Table 19 of Ghosal, composition having 71.44 wt% silver powder; [0133], Table 23 of Ghosal, composition having 70 wt% silver powder; composition is a paste or a soft plastic mixture comprising metallic particles and a binder and would therefore necessarily be capable of bonding under the recited conditions).
Ghosal does not specifically disclose that the composition comprises at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof.  Moreover, Ghosal discloses the use of an epoxy resin but does not disclose the specific composition of the resin.  Hayashi discloses a sintering paste composition comprising metallic particles and a binder wherein the binder is a mixture of an epoxy thermosetting resin 
Ghosal does not specifically disclose that the thermosetting resin component is present in an amount greater than 0 and less than 5 wt%.  Ghosal, however, discloses that the sintering paste comprises from 1-15wt% of the binder ([0059] of Ghosal).  Ghosal therefore clearly teaches a binder content range (i.e., >1-15 wt%) that overlaps with that recited in claim 1 (i.e., i.e., >0-5 wt%) which would render the claimed binder content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Neither Ghosal nor Hayashi specifically disclose that the composition undergoes lamination onto a wafer at a temperature of 90 °C or lower and a pressure of 40 psi or lower.  
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) had 2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a similar composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The sintering pastes of Ghosal which are described as being tacky or sticky would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a 
Regarding claim 3, Ghosal discloses that the sintering paste further comprises one or more of a fluxing agent, a flow additive, an adhesion promoter, a rheology modifier, a conductivity promoter, a surfactant, a toughening agent, a film flexibilizer, an epoxy-curing catalyst, a curing agent, a radical polymerization regulator, a radical stabilizer, or mixtures thereof ([0050] of Ghosal, sintering paste can include a rheology modifier; claim only requires one of the recited additives).
Regarding claim 4, Hayashi discloses that the one or more epoxy monomers, oligomers, or polymers comprises an epoxy having an aliphatic backbone, an aromatic backbone, or a mixture thereof ([0070] of Hayashi; bisphenol A and bisphenol F are epoxies having aromatic backbones; claim requires only one of the recited epoxy types).  	
Regarding claim 5, Hayashi discloses that the thermosetting resin or thermoplastic resin component comprises one or more epoxy monomers, oligomers, or polymers and the one or more epoxy monomers, oligomers, or polymers comprises a functionalized epoxy monomer, oligomer, or polymer ([0071] of Hayashi, epoxy resin with two or more epoxy groups).
Regarding claim 7, Ghosal discloses that the thermosetting resin or thermoplastic resin component is present in the composition in an amount of up to 10 percent by weight of the total solids content of the composition ([0064] of Ghosal, sintering paste comprises 5-8 wt% binder).
Regarding claim 8, Ghosal discloses that the one or more conductive fillers includes silver ([0037] of Ghosal).
Regarding claim 9, Ghosal discloses that the one or more conductive fillers further comprises one or more of nickel, copper, silver-plated metals, nickel-plated metals, silver-plated 
Regarding claim 10, Ghosal discloses that the one or more conductive fillers is present in the composition in an amount of at least 65 percent by weight of the total solids content of the composition ([0102] of Ghosal, Example 2, paste comprising 86.96 wt% silver and 6.52% epoxy resin).
Regarding claim 15, Ghosal discloses that the organic diluent is a reactive organic diluent, a non-reactive organic diluent, or a mixture thereof ([0054] of Ghosal, solvent can be glycol or glycol ether which are non-reactive diluents.  The examiner notes that the foregoing is cited merely for the sake of expediting prosecuting as claim 1 makes clear the diluent is not a required component. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Jin and Hayashi as applied to claim 1 above and further in view of Emmerson et al. (U.S. Patent Application Publication No. 2010/0076120 A1, cited in previous Office Action).
Regarding claim 11, Ghosal does not specifically disclose that the composition further comprises a particulate filler.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition for their properties or to affect rheology ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add silica, Fe-Ni alloy, or zirconium tungstate to the compositions of Ghosal either for their properties or to affect rheology as taught by Emmerson ([0068] of Emmerson).  
Regarding claim 12, Emmerson discloses that the particulate filler includes nickel-based alloys, iron-based alloys, zirconium tungstate, silica, or mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate; claim only requires one of the recited fillers).
Regarding claim 13, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Regarding claim 14, Emmerson does not specifically disclose that the particulate filler is present in the composition in an amount of up to 20 percent by weight of the total solids content of the composition.  Emmerson, however, discloses that the filler may be present in the amount of 10-90% by weight of the total composition ([0034] of Emmerson).  Emmerson therefore clearly teaches a filler range (i.e., 10-90 wt%) that overlaps with that recited in claim 14 (i.e., up to 20 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Jin, Hayashi and Emmerson.
Regarding claim 18, Ghosal discloses a composition for a sintering paste (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin or thermoplastic resin component, selected from the group consisting of one or more epoxy monomers, oligomers, or polymers ([0046]-[0048] of Ghosal, sintering paste comprises binder; [0053] of Ghosal, binder can be epoxy-based resin); one or more conductive fillers ([0037] 
Ghosal does not specifically disclose that the thermosetting resin component is present in an amount greater than 0 and less than 5 wt%.  Ghosal, however, discloses that the sintering paste comprises from 1-15 wt% of the binder ([0059] of Ghosal).  Ghosal therefore clearly teaches a binder content range (i.e., >1-15 wt%) that overlaps with that recited in claim 1 (i.e., i.e., >0-5 wt%) which would render the claimed binder content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Ghosal does not specifically disclose that the composition comprises at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof.  Moreover, Ghosal discloses the use of an epoxy resin but does not disclose the specific composition of the resin.  Hayashi discloses a sintering paste composition comprising 
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear 2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
Ghosal does not specifically disclose that the composition comprises a particulate filler in an amount of up to 20 percent by weight of the total solids content of the composition.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition “for their properties or to affect rheology” ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 18 only requires that the composition “bonds to a substrate” at the recited pressure without specifying the strength of the bond or the other conditions (e.g., temperature) under which the bond is formed.  The sintering pastes of Ghosal, which are described as being tacky or sticky, would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would necessarily be capable of bonding to a substrate to some degree at the pressures recited in claim 18.
Regarding claim 19, Emmerson discloses that the particulate filler is selected from the group consisting of nickel-based alloys, iron-based alloys, zirconium tungstate, silica, and mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate).
Regarding claim 20, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/ C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that there is no evidence to modify the particular compositions in Ghosal that contain 71-73 wt% conductive filler in order to produce the claimed composition (pg. 6, 4th full ¶ of the amendment).  In particular, the applicant asserts that all of the exemplary compositions in Ghosal that include less than 75 wt% conductive filler also contain 14-15 wt% epoxy which is outside of the range of the claims (pg. 7, 2nd full ¶ of the amendment).  Ghosal, however, discloses that the sintering paste includes from 1-15 wt% binder, from 1-15 wt% solvent and that binder and/or solvent contents within these ranges help to provide the paste with desirable flow-ability and printer-ability ([0059]-[0064] of Ghosal).  One of skill in the art would therefore have been motivated to adjust the solvent and resin content of the binder within the ranges disclosed in Ghosal to provide a paste with desirable flow and print properties.  In addition, Hayashi suggests using a blend of epoxy, acrylic and maleimide resins ([0069] of Hayashi).  Resin blends would necessarily include resins other than epoxy in the binder component.  Accordingly, the amount of epoxy resin in these compositions would be less than the total binder content.
In addition, Claim 1, recites that the composition includes a thermosetting resin component selected from epoxy monomers, oligomers or polymers in an amount of >0-5 wt%.  Claim 1 therefore recites that a component of the binder (i.e., the epoxide group containing component) is present in the recited amounts and not the entire binder composition.  Ghosal 
The applicant asserts that prima facie obviousness has not been established since the prior art of record does not demonstrate that the claimed bonding characteristics would result from the proposed combination of references (pg. 8, 2nd full ¶ of the amendment).  Ghosal, however, discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The sintering pastes of Ghosal which are described as being tacky or sticky would inherently be capable of bonding to a 2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would be capable of bonding to a substrate to some degree at the pressures recited in claim 1.
The applicant also asserts that the examples in the specification demonstrate that compositions according to the claims exhibited suitable or improved hot die shear strength, thermal conductivity and electrical conductivity even when the concentration of conductive filler was within the claimed range which is lower than that conventionally used (¶ spanning pp. 8-9 of the amendment).  As set forth above with respect to the rejection of claim 1, however, Ghosal discloses compositions wherein the concentration of conductive filler is within the claimed range ([0107], Table 5 of Ghosal, composition having 73.17 wt% silver powder; [0117], Table 17 of Ghosal, composition having 73.17 wt% silver powder; [0119], Table 19 of Ghosal, composition having 71.44 wt% silver powder; [0133], Table 23 of Ghosal, composition having 70 wt% silver powder).  It is also noted that the thermal and electrical conductivity are not specified in the claims and that the sintering conditions of the composition having the recited die shear strength at 260 ℃ are not specified.  While Ghosal does not specifically disclose a composition having the recited hot die shear strength, Ghosal discloses that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) were found to have die shear strengths exceeding 1 kg/mm2 at 260 ℃ 2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746